Name: Council Regulation (EEC) No 1402/80 of 30 May 1980 on the temporary total suspension of the Common Customs Tariff duties for certain iron phosphides falling within subheading ex 28.55 A
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6 . 80 Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1402/80 of 30 May 1980 on the temporary total suspension of the Common Customs Tariff duties for certain iron phosphides falling within subheading ex 28.55 A THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the autonomous Common Customs Tariff duties on certain iron phosphides falling within subheading ex 28.55 A should be totally suspended from 1 July until 31 December 1980, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties relating to iron phosphides (ferro ­ phosphorus) containing 1 5 % or more by weight of phosphorus, for use exclusively in the manufacture of refined phosphoric iron or steel , falling within subheading ex 28.55 A, shall be totally suspended from 1 July until 31 December 1980 . Control of the use for this special purpose shall be effected pursuant to the relevant Community provisions . Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1980 . For the Council The President G. ZAMBERLETTI